Citation Nr: 0722137	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  03-13 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus prior to November 16, 2001.

2.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right upper extremity prior to 
July 10, 2001.

3.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left upper extremity prior to 
July 10, 2001.

4.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity prior to 
July 10, 2001.

5.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity prior to 
July 10, 2001.

6.  Entitlement to total rating due to individual 
unemployability prior to July 10, 2001.

7.  Entitlement to an effective date prior to May 31, 2000, 
for service connection for peripheral neuropathy of the right 
upper extremity.

8.  Entitlement to an effective date prior to May 31, 2000, 
for service connection for peripheral neuropathy of the left 
upper extremity.

9.  Entitlement to an effective date prior to May 31, 2000, 
for service connection for peripheral neuropathy of the right 
lower extremity.

10.  Entitlement to an effective date prior to May 31, 2000, 
for service connection for peripheral neuropathy of the left 
lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from January 1970 to June 1973.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions, dated in October 2000 and 
August 2001.

The issues of entitlement to an effective date prior to May 
31, 2000, for service connection for peripheral neuropathy of 
the upper and lower extremities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 16, 2001, and since the effective date 
of service connection in March 1998, control of the veteran's 
diabetes mellitus required a rigorous maintenance program 
including frequent monitoring of his blood sugars; a 
restricted diet; exercise; and multiple daily injections of 
insulin.  

2.  Prior to July 10, 2001, the service-connected peripheral 
neuropathy of the right upper extremity, manifested primarily 
by complaints of pain, burning, and numbness in his hands and 
feet and decreased sensation in the glove and stocking 
distribution, was productive of no more than slight 
impairment.

3.  Prior to July 10, 2001, the service-connected peripheral 
neuropathy of the left upper extremity, manifested primarily 
by complaints of pain, burning, and numbness in his hands and 
feet and decreased sensation in the glove and stocking 
distribution, was productive of no more than slight 
impairment.

4.  Prior to July 10, 2001, the service-connected peripheral 
neuropathy of the right lower extremity, manifested primarily 
by complaints of pain, burning, and numbness in his hands and 
feet and decreased sensation in the glove and stocking 
distribution, was productive of no more than slight 
impairment.

5.  Prior to July 10, 2001, the service-connected peripheral 
neuropathy of the left lower extremity, manifested primarily 
by complaints of pain, burning, and numbness in his hands and 
feet and decreased sensation in the glove and stocking 
distribution, was productive of no more than slight 
impairment.

6.  Prior to July 10, 2001, the veteran was not precluded 
from obtaining or maintaining substantially gainful 
employment due solely to his service-connected disabilities.

CONCLUSIONS OF LAW

1.  Prior to November 16, 2001, and since the effective date 
of service connection in March 1998, the symptomatology of 
the veteran's service-connected diabetes mellitus met or more 
nearly approximated the criteria for a 40 percent rating.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), 5110(a) -(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.400(o), 4.1, 4.2, 4.7, 
4.119, Diagnostic Code 7913 (2006).

2.  Prior to July 10, 2001, the criteria for a rating in 
excess of 10 percent for peripheral neuropathy of the right 
upper extremity were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5110(a)-(b) (West 2002); 38 C.F.R. § 3.159, 3.400(o), 
4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8515 (2006).

3.  Prior to July 10, 2001, the criteria for a rating in 
excess of 10 percent for peripheral neuropathy of the left 
upper extremity were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5110(a)-(b) (West 2002); 38 C.F.R. § 3.159, 3.400(o), 
4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8515 (2006).

4.  Prior to July 10, 2001, the criteria for a rating in 
excess of 10 percent for peripheral neuropathy of the right 
lower extremity were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5110(a)-(b) (West 2002); 38 C.F.R. § 3.159, 3.400(o), 
4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520  (2006).

5.  Prior to July 10, 2001, the criteria for a rating in 
excess of 10 percent for peripheral neuropathy of the left 
lower extremity were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5110(a)-(b)(2) (West 2002); 38 C.F.R. § 3.159, 
3.400(o), 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8515 (2006).

6.  Prior to July 10, 2001, the criteria for a TDIU were not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5110(a) - (b) (West 
2002); 38 C.F.R. §§ 3.159, 3.400(o), 4.1, 4.2, 4.7, 4.16a 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
for increased ratings for diabetes mellitus and peripheral 
neuropathy of the upper and lower extremities, as well as his 
claim for a TDIU.  38 U.S.C. A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

In letters, dated in July 2001 and June 2003, the RO informed 
the veteran that in order to establish an increased rating 
for his service-connected disabilities, the evidence had to 
show that such disability had gotten worse.  

The RO also informed the veteran that he could be entitled to 
compensation at the 100 percent rate if he was unable to 
secure and follow a substantially gainful occupation due 
solely to his service-connected disabilities.  The RO noted 
that, if there was only one such disability, such disability 
had to be ratable at 60 percent or more, and that, if there 
were two or more disabilities, there had to be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence that was or 
record and was not of record that was necessary to 
substantiate the veteran's claims; (2) the information and 
evidence that VA would seek to provide, such as records held 
by Federal agencies; (3) the information and evidence that 
the veteran needed to provide, such as employment records and 
records of his treatment by private health care providers; 
and (4) the need to furnish VA any other information or 
evidence in the veteran's possession that pertained to his 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  
The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (here, the RO) decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In this case, however, the notice with respect to the 
increased rating claims was not sent to the veteran until 
after the rating decision in April 2002.  Nevertheless, any 
defect with respect to the timing of that notice was harmless 
error.  

In order to cure a notice timing defect, a compliant notice 
must be issued followed by the readjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006) (Mayfield II).  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the RO granted the veteran time to develop the record.  

The veteran and his representative submitted argument in 
support of the veteran's appeal, and the RO received a 
substantial amount of evidence, primarily reflecting the 
veteran's treatment from September 1997 to November 1999 by 
private health care providers; records reflecting the 
veteran's treatment by VA from March 1998 to January 2001; 
opinions, dated from November 2001 to January 2002 from the 
veteran's treating VA physician; and reports of VA 
examinations, performed in March 1999, May and June 2000, 
July 2001, and January and February 2002.  Finally, the RO 
informed the veteran of his right to have a hearing in 
association with his appeal.  However, he declined to 
exercise that right.  

Following the June 2003 notice, the RO readjudicated the 
veteran's claims.  Thus, the veteran has had ample 
opportunity to participate in the development of his appeal.  
Such opportunity prevents possible prejudice to the veteran 
and ensures the essential fairness of the decision.  

In evaluating this appeal, the Board is aware of the need to 
notify the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Such notification was accomplished by 
the RO in March 2006 and January 2007.

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by VA), which could be used to support his claim.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to the 
veteran's claims for increased ratings for peripheral 
neuropathy of the upper and lower extremities and diabetes 
mellitus, and for his claim for a TDIU.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of those claims.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (development that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, the Board will proceed to the merits of the 
appeal.  

II.  The Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2006).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Generally, the effective date of an award of increased 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1). 

There is an exception in that the effective date may the 
earliest date as of which it is ascertainable that an 
increase in disability has occurred, provided that the 
application therefor is received within one year from such 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2006).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2006).

A.  Diabetes Mellitus prior to November 16, 2001

Diabetes mellitus is rated in accordance with 38 C.F.R. 
§ 4.119, Diagnostic Code 7319.  A 20 percent rating is 
warranted when the management of diabetes mellitus requires 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet.  A 40 percent rating is warranted when the 
management of diabetes mellitus requires insulin, a 
restricted diet, and the regulation of activities.  

A 60 percent rating is warranted when the management of 
diabetes mellitus requires the use of insulin, a restricted 
diet, and regulation of the veteran's activities, and 
produces episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated.  

Compensable complications of diabetes are rated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.

Diabetes mellitus was first clinically reported during the 
veteran's VA hospitalization in March 1998.  Service 
connection was established after it was found to be 
associated with the veteran's service-connected residuals of 
a pancreatectomy.  

Although the veteran reported a 35 pound weight loss, 
evidence that month showed that he was well developed and 
well nourished at 5 feet 11 inches tall and 203 pounds.  

Indeed, the preponderance of the evidence shows that his 
weight is generally stable at approximately 220 pounds (see, 
e.g., the report of a psychiatric examination performed for 
the Social Security Administration in January 1999, and VA 
outpatient records reflecting the veteran's treatment in 
March 1999).

Since diabetes was diagnosed in March 1998, he has had to 
closely monitor his blood sugar.  Although currently well-
controlled, he has required a rigorous maintenance program 
including frequent monitoring of his blood sugars; a 
restricted diet; exercise; and multiple daily injections of 
insulin.  Such a regimen more nearly approximates the 
criteria for a 40 percent rating for the period prior to July 
10, 2001.  Indeed, the record suggests that since service 
connection became effective in March 1998, the manifestations 
of his diabetes have been relatively consistent.  Under such 
circumstances, a 40 percent schedular evaluation is 
warranted.

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation; however, 
the competent evidence of record is negative for episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Accordingly, prior to 
November 16, 2001, the manifestations of the veteran's 
diabetes did not meet or more nearly approximate the criteria 
for a rating in excess of 40 percent.  Therefore, a rating of 
40 percent, and no higher, will be assigned.

B.  Peripheral Neuropathy Prior to July 10, 2001

The veteran contends that the current manifestations of his 
service-connected peripheral neuropathy of the upper and 
lower extremities existed prior to July 10, 2001.  Therefore, 
he maintains that the effective date of his current ratings 
should precede that date.  

In evaluating impairment of the upper extremities, it is 
often important to determine the veteran's major or dominant 
upper extremity.  Impairment of a major upper extremity can 
frequently result in a rating higher than that assignable for 
impairment of the minor upper extremity.  38 C.F.R. § 4.69 
(2006).

In this case, the veteran is right handed.

Peripheral neuropathy of the upper extremities is rated in 
accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8515.  A 
10 percent rating is warranted for mild incomplete paralysis 
of the major or minor upper extremity.  A 20 percent rating 
is warranted for moderate incomplete paralysis of the minor 
upper extremity, while a 30 percent rating is warranted for 
moderate incomplete paralysis of the major upper extremity.  

Peripheral neuropathy of the lower extremities is rated as 
paralysis of the sciatic nerve under 38 C.F.R. § 4.124a, 
Diagnostic Codes 8520.  A 10 percent rating is warranted for 
mild, incomplete paralysis of the sciatic nerve, while a 20 
percent rating is warranted for moderate incomplete 
paralysis.  

On March 9, 1998, the RO received the veteran's claim for 
service connection for diabetes mellitus.  

On May 31, 2000, during the development of that claim, the 
veteran underwent a VA examination.  He complained of 
intermittent tingling and numbness in his hands and feet.  On 
examination, the deep tendon reflexes were 2+ and symmetrical 
and the Romberg test was negative.  The only neurologic 
deficit decreased sensation to sharp and dull touch in his 
hands and feet.  However, that was found to be slight in 
nature; and therefore, the RO assigned a 10 percent rating 
for each upper and lower extremity in accordance with the 
rating schedule criteria in 38 C.F.R. § 4.124a, Diagnostic 
Codes 8515 and 8520.  

In June 2000, the veteran underwent a VA neurologic 
examination.  He reported that the pain, burning, and 
numbness in his hands and feet were worse.  The ankle jerk 
was absent, bilaterally, and the veteran demonstrated 
decreased sensation in the glove and stocking distribution.  
The Romberg test was also positive.  Otherwise, there were no 
neurologic deficits associated with the veteran's peripheral 
neuropathy.  Indeed, the veteran demonstrated normal tone, 
bulk, and strength in all muscle groups, and the deep tendon 
reflexes in the upper extremities were 2+ and normal, 
bilaterally.  The knee jerk was also 2+ and symmetrical and 
the plantar response was flexor, bilaterally.  Moreover, the 
veteran walked with a normal gait.  In any event, there were 
no findings that the veteran's peripheral neuropathy was 
productive of any more than slight incomplete paralysis.

Therefore, in its June 2000 rating action, the RO assigned 10 
percent ratings for each upper and lower extremity in 
accordance with 38 C.F.R. § 4.124a, Diagnostic Codes 8515 and 
8520.  

In April 2001, the veteran submitted a claim for TDIU.  
Evidence submitted in support of that claim included 
extensive records from the Social Security Administration.  
Such records reflected the veteran's treatment primarily in 
the late 1990's by private health care providers as well as 
VA.  They revealed that the veteran had degenerative disc 
disease and spondylosis in cervical and lumbar spines with 
radiculopathy into the upper and lower extremities.  

In September 1997 at Kent County Memorial Hospital, the 
veteran underwent a hemilaminectomy at L5-S1.  

During VA outpatient treatment in January 1999, EMG and Nerve 
Conduction Velocity studies revealed scattered, mild, non-
active neuropathic abnormalities in the left upper extremity 
with no definite diagnosis.  During treatment with the VA 
orthopedic service in February 1999, the physician stated 
that the there was no diabetic neuropathy "yet".  In March 
1999, EMG and Nerve Conduction Velocity studies of the upper 
and lower extremities were reportedly normal.  In 
January 2001, such studies were consistent with left carpal 
tunnel syndrome.  

During a VA examination on July 10, 2001, the veteran 
demonstrated slightly decreased muscle strength (4-5/5) in 
the upper and lower extremities.  However, the examiner noted 
no muscle wasting.  

During a VA examination on July 13, 2001, the veteran had 
paresthesia in the upper and lower extremities, bilaterally, 
and his sensation was somewhat diminished, also bilaterally.  

Thereafter, the veteran continued to complain of pain, 
tingling, and numbness in the upper and lower extremities, 
and during a January 2002 VA neurologic examination, he had 
markedly decreased sensation in the stocking and glove 
distribution, diminished manual dexterity, and positive 
Romberg test.  Indeed, the examiner considered the veteran's 
peripheral neuropathy to be productive of severe impairment.  

In so finding, the examiner stated that it was as likely as 
not that the veteran's neurologic damage was due to 
peripheral neuropathy, as well as his disabilities of the 
cervical and lumbar spines.  However, she was unable to 
apportion the amount of neurologic damage due to each.  

In any event, prior to July 10, 2001, there was no competent 
evidence of record that the veteran's peripheral neuropathy 
of the upper and lower extremities was productive of any more 
than slight impairment.  As such, he did not meet or more 
nearly approximate the schedular criteria for a rating in 
excess of 10 percent in his upper or lower extremities.  
Accordingly, the claims for increased ratings prior to July 
10, 2001 are denied.

C.  TDIU prior to July 10, 2001

The veteran seeks a total rating due to unemployability 
caused by his service-connected disabilities (TDIU).  

By virtue of the actions taken in the RO's April 2002 rating 
decision, the veteran was granted a combined schedular rating 
of 100 percent for his various service-connected 
disabilities.  The RO assigned an effective date of July 10, 
2001.  

A TDIU rating is for consideration only if a veteran is not 
already rated totally disabled under the rating schedule.  
VAOPGCPREC 6-99.  Thus, the Board will only consider the 
veteran's claim for a TDIU for the period prior to July 10, 
2001.

Prior to July 10, 2001, service connection was in effect for 
the following disabilities:  1) status post splenectomy, 
evaluated as 30 percent disabling; 2) status post 
pancreatectomy with hepatitis C, evaluated as 30 percent 
disabling; 3) diabetes mellitus, evaluated as 20 percent 
disabling; 4) peripheral neuropathy of the right upper 
extremity, evaluated as 10 percent disabling; 5) peripheral 
neuropathy of the left upper extremity, evaluated as 10 
percent disabling; 6) peripheral neuropathy of the right 
lower extremity, evaluated as 10 percent disabling; and 7) 
peripheral neuropathy of the left lower extremity, evaluated 
as 10 percent disabling.  The combined rating was 80 percent.
Prior to July 10, 2001, the combined rating for the veteran's 
multiple service-connected disabilities was less than total.  
However, then as now, total disability ratings for 
compensation could be assigned, where the schedular rating is 
less than total, when the disabled person was, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: Provided, That, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).

Nevertheless, it was the established policy of VA that all 
veterans who were unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities had to be rated totally disabled.  Such cases 
were referred to the Director, Compensation and Pension 
Service, for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities, but who failed to meet the percentage standards 
set forth above.  38 C.F.R. § 4.16(b).

Factors having a bearing on the issue included, but were not 
limited to, the veteran's service-connected disabilities; the 
veteran's employment history; and the veteran's educational 
and vocational attainment.  Id.

Despite his combined disability rating of 80 percent prior to 
July 10, 2001, the veteran did not have any individual 
disability rating above 30 percent.  Thus, he did not meet 
the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a).  
Moreover, there was no competent evidence on file, dated 
prior to July 10, 2001, which showed that the veteran was 
unemployable due solely to his service-connected 
disabilities.  He reportedly had a high school education and 
work experience as a truckdriver and mover.  On his claim for 
TDIU, received in July 2000, the veteran reported that while 
he was in the moving business from 1992 to 1997, he had 
worked 90 hours a week.  

In May 2000, the Social Security Administration granted his 
claim for disability benefits.  It found that the veteran was 
unable to engage in any substantially gainful activity by 
reason of medically determinable physical impairment.  
Although it was determined that his disability had begun in 
August 1997, such benefits were granted on the basis of 
nonservice-connected back disability and his service-
connected diabetes.  Indeed, there was no competent evidence, 
dated prior to July 10, 2001, which suggested that the 
veteran was unemployable due solely to his service-connected 
disabilities.  Absent such evidence, a TDIU is not warranted 
for the period prior to July 10, 2001.


ORDER

A 40 percent rating for diabetes mellitus is warranted from 
the effective date of service connection, and the claim for a 
40 percent rating for the period from March 9, 1998 to 
November 16, 2001 is granted, subject to the law and 
regulations governing the award of monetary benefits.

Prior to July 10, 2001, a rating in excess of 10 percent for 
peripheral neuropathy of the right upper extremity is denied.

Prior to July 10, 2001, a rating in excess of 10 percent for 
peripheral neuropathy of the left upper extremity is denied.

Prior to July 10, 2001, a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity is denied.

Prior to July 10, 2001, a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity is denied.

Prior to July 10, 2001, a total rating due to individual 
unemployability is denied.




REMAND

In its October 2000 rating action, the RO granted the 
veteran's claims for service connection for peripheral 
neuropathy of the upper and lower extremities.  The RO 
assigned a 10 percent disability rating for each extremity, 
effective May 31, 2000.

Later in October 2000, the veteran and his representative 
submitted statements which constituted Notices of 
Disagreement with the effective date of service connection 
for peripheral neuropathy in each of his extremities.  

Since the NOD was timely, VA must issue the veteran a 
Statement of the Case concerning earlier effective dates for 
service connection for peripheral neuropathy of the veteran's 
upper and lower extremities.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Accordingly, the case is REMANDED for the following action: 

Issue a Statement of the Case concerning 
the claims of entitlement to earlier 
effective dates for service connection 
for peripheral neuropathy of the upper 
and lower extremities.  

If, and only if, the veteran completes 
his appeal by filing a timely substantive 
appeal on any of the aforementioned 
issues should this case be returned to 
the Board.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 202 (2006).

	(CONTINUED ON NEXT PAGE)





The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


